UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4769
ALBERT CHARLES BURGESS, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                             (CR-92-217)

                      Submitted: March 1, 2002

                      Decided: March 12, 2002

     Before WIDENER and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Eric William Ruschky, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BURGESS
                                OPINION

PER CURIAM:

   Albert Charles Burgess, Jr., appeals the twenty-four-month prison
sentence and the additional one-year term of supervised release the
district court imposed after revoking his supervised release. Burgess’
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), asserting that the sentence was plainly unreasonable
because it exceeded the five-to-eleven-month sentence suggested
under U.S. Sentencing Guidelines Manual § 7B1.4, p.s. (2000), that
the district court failed to consider the factors in 18 U.S.C.A.
§ 3553(a) (West 2000), before imposing sentence, and that the court
erred in imposing an additional term of supervised release. Counsel,
however, states that, in his view, there are no meritorious grounds for
appeal. Burgess has filed a pro se supplemental brief raising several
issues. We affirm.

   We have thoroughly reviewed the record on appeal, including the
nature and extent of Burgess’ supervised release violation, the proba-
tion officer’s petition for violation of supervised release that notified
the district court of the revocation range recommended in Chapter 7
of the sentencing guidelines, and the transcript of the revocation hear-
ing. We conclude that the district court did not abuse its discretion in
sentencing Burgess to a twenty-four-month term of imprisonment.
See United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995) (provid-
ing standard of review). Nor did the court err in imposing an addi-
tional term of supervised release. See Johnson v. United States, 529
U.S. 694 (2000). We also find that the district court properly consid-
ered the factors set forth in § 3553(a). See Davis, 53 F.3d at 642 ("A
court need not engage in ritualistic incantation in order to establish its
consideration of a legal issue. It is sufficient if . . . the district court
rules on issues that have been fully presented for determination. Con-
sideration is implicit in the court’s ultimate ruling.").

   In his pro se supplemental brief, Burgess claims that his attorney
provided ineffective representation because he labored under a con-
flict of interest arising from the attorney’s brief representation of Bur-
gess in a prior criminal proceeding. We decline to review this claim
on direct appeal because the face of the record does not conclusively
                       UNITED STATES v. BURGESS                         3
show that counsel provided ineffective representation. See United
States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999) (providing
standard and noting that ineffective assistance of counsel claims gen-
erally should be raised by motion under 28 U.S.C.A. § 2255 (West
Supp. 2001)), cert. denied, 528 U.S. 1096 (2000). We have consid-
ered Burgess’ remaining claims—that he was denied bond without a
hearing, that the district court was biased against him, that the revoca-
tion hearing was not held in a reasonable time, that he was not
allowed to call witnesses at the hearing and did not have proper notice
of the allegations to be considered, and that the Government engaged
in prosecutorial misconduct by including an allegation of new crimi-
nal conduct that was intended to incite the court and by using perjured
testimony—and find the claims to be without merit.

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED